ON REHEARING
HOLMES, Judge.
The appellant in brief, in support of her application for rehearing, points out that this court, in its original opinion, stated that “less than $1000 remained to be paid.” Appellant further points out that, in fact, approximately $1,500 - remained to be paid.
In appellant’s original brief, the following is found, “. . . the stipulated facts showed that only $17,282.17 of the original $18,000.00 judgment had been paid . . .” The above resulted in our conclusion that less than $1,000 remained to be paid. However, contrary to appellant’s original statement to this court, our search of the record now reveals that, in fact, approximately $1,500 remained to be paid. Our original opinion is so amended to reflect this slight, somewhat irrelevant error.
OPINION EXTENDED. ‘ APPLICATION FOR REHEARING OVERRULED.
WRIGHT, P. J., and BRADLEY, J., concur.